In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-586 CV

____________________


LARRY MICHAEL FRANCIS, Appellant


V.


S. WILLETT, ET AL., Appellees




On Appeal from the County Court at Law No. 1
 Jefferson County, Texas

Trial Cause No. 103629




MEMORANDUM OPINION
 On December 6, 2007, we notified the parties that the notice of appeal did not appear
to have been timely filed.  In his reply, Larry Michael Francis contends he timely filed a
motion to amend the judgment and argues that motion has not been ruled upon by the trial
court.  The trial court signed the judgment on August 25, 2006.  A timely-filed motion to
modify the judgment would have been overruled by operation of law seventy-five days after
the judgment was signed.  Tex. R. Civ. P. 329b(c).  Assuming the motion filed by the
appellant extended the appellate timetables, notice of appeal was due to be filed on
November 23, 2006.  See Tex. R. App. P. 26.1(a).  Appellant filed notice of appeal on
November 27, 2007, more than ninety days from the date of judgment and outside the time
for which we may grant an extension of time to perfect appeal. See Tex. R. App. P. 26.3. 
This Court lacks jurisdiction over this appeal.  Accordingly, we dismiss the appeal for lack
of jurisdiction.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice


Opinion Delivered January 17, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.